NOTICE OF ALLOWABILITY
Election/Restrictions
Claims 1, 2, 3, 5, 19 and 20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on April 3, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 3, 2020, is hereby withdrawn.  Claims 7-8 and 10-13, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-18, directed to remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 14-18 directed to an invention non-elected without traverse.  Accordingly, claims 14-18 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5-8, 10-13 and 19-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-3, 5-8, 10-13 and 19-20, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 1, including: forming a second spacer on a sidewall of the second side of each sacrificial layer, wherein along a direction perpendicular to a sidewall surface of the sacrificial layer, a size of the firs spacer is different from a size of the second spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  






/ABUL KALAM/Primary Examiner, Art Unit 2829